Title: To Benjamin Franklin from William Carmichael, 8 July 1782
From: Carmichael, William
To: Franklin, Benjamin


Dear SirSn. Ildefenso 8th July 1782
On the 3d. Instant I received from the French Embassador Your Excys. obliging favor of the 11th. Ulto. I should have done myself the honor of answering it the Same day by Mr Clonard the Bearer of Dispatches from the Chevalier de La Luzern & General Rochambeau, Had not my whole Time been taken up in Copying letters to Mr Jay which I was afraid had been detained, as I have not had the pleasure to hear from him, & others for America, which I took this opportunity of sending free from Inspection here to the Ports of France. I am Infinitely obliged to you for the kindness with which you excused the Liberty I took in drawing upon you for my Salary, & the readiness you have shown to make me further Supplies. Your present permission to draw for another Quarter came very apropos and I have availed Myself of it, as you will see by a bill dated the 6th Inst. in favor of Messrs. Drouilhet & Company for 3600 Livres Tournois at 90 days after Date. I spoke to the Marquis de Yranda, who is here at present, He had not recd any Letter from Mr. Grand authorising him to furnish me and he intimated that it was with Difficulty he found cash for the Supply of the Count de Montmorin— The last Emission of bills has increased their Depretiation to 4½ to 5 pr. Ct. and very well informed persons assure me it will be at 7 or 8 in two months Time. If the War Continues, This country will feel the Distress which we experienced from a paper Medium.
Permit me to thank your Excellency for the Communication you were pleased to make me on the Subject of the proposed Negotiation & your promise of future information— Be persuaded that I shall endeavour to merit your Confidence— A General knowledge on this Subject will enable me to obtain Information of particulars here, which it may not be improper for Your Excy & Mr Jay to be acquainted with— On the 3d Instant the Imperial Embassador & Russian Minister once more proposed the mediation of their Courts, and made proposals for a Congress of Ministers to assist at the Negotiation for a pacification; Alledging, among other Reasons that it would be more honorable for the United States to have their Independence acknowledged Generally, than by a particular Treaty; I have some reason to think this Offer is regarded as Officious— I hear that these Ministers have not yet received an explicit answer, and I am inclined to believe that, as the Count de Kaunitz has not dispatched a courier which he talked of sending away on Saturday last— All the Neutral Ministers here are Dissatisfied with Spain & are Jealous of its being in possession of Gibraltar. Perhaps one Object of the proposed Congress may be to secure the Freedom of their Commerce in the Mediterranean should England Consent to this Cession— What ever Stipulations they may secure favorable for their Commerce, will be equally so to ours— This Affair, the seige of Gibraltar, The Death of one Infanta & the Birth of Another so engage the Attention of Ct. de Florida Blanca & Mr Del Campo that Altho the Former of his own Motion desired me to see him on Saturday last, I was obliged to defer the meeting to another Day— The Latter accompanied the Corpse of the Deceased to the Escurial— I send your Excy The last Madrid Gazette which Contains a Journal of the Operations of General Galvez & the consequent promotions. I beg you to present my Compliment to Mr & Mrs Jay & your Grandson & to believe me with Great Respect & Esteem Your Excy. Obliged & Humble Sert
Wm. Carmichael
His Exy. B. Franklin
